       Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 1 of 19

                                                                        Service of Process
                                                                        Transmittal
                                                                        05/05/2020
                                                                        CT Log Number 537627251
TO:      KIM LUNDY SERVICE OF PROCESS
         WALMART INC.
         702 SW 8TH ST
         BENTONVILLE, AR 72716-6209

RE:      Process Served in Utah
                                                                               EXHIBIT
FOR:     WALMART INC. (Domestic State: DE)                                              A

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 Stevenson Jamie, etc., Pltf. vs. Walmart, Inc., etc., et al., Dfts.
                                 Name discrepancy noted.
DOCUMENT(S) SERVED:              -
COURT/AGENCY:                    None Specified
                                 Case # 200500232
NATURE OF ACTION:                Employee Litigation - Wrongful Termination
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Midvale, UT
DATE AND HOUR OF SERVICE:        By Process Server on 05/05/2020 at 13:04
JURISDICTION SERVED :            Utah
APPEARANCE OR ANSWER DUE:        None Specified
ATTORNEY(S) / SENDER(S):         None Specified
ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/05/2020, Expected Purge Date:
                                 05/10/2020

                                 Image SOP

                                 Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com

SIGNED:                          C T Corporation System
ADDRESS:                         1999 Bryan St Ste 900
                                 Dallas, TX 75201-3140
For Questions:                   877-564-7529
                                 MajorAccountTeam2@wolterskluwer.com




                                                                        Page 1 of 1 / YC
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
         Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 2 of 19




JUSTIN D. HEIDEMAN (USB #8897)
HeiDCMAN & Associates                                             DATE;
2696 North University Avenue, Suite 180                           TIMEl
Provo, Utah 84604                                                 WHO:                       Po(v^*r
Telephone: (801)476-7742
Facsimile: (801)374-1724                                          BY:
Email: jheideman@heidlaw.com                                      UC«                A
Attorneys for PlaintiffJamie Stevenson                                ICUtnvHltgaiFof^LlC 435-9B6-1200
                                                                  250N Red CCffe Or. M5-275, St Geotge; UT84790

                     IN THE FIFTH JUDICIAL DISTRICT COURT
                IN AND FOR WASHINGTON COUNTY, STATE OF UTAH


JAMIE STEVENSON, an individual,                                    SUMMONS
       Plaintiff,

vs.
                                                     Civil No. 200500232
WALMART, INC., a Delaware Corporation,
and DOES 1-5,                                        Judge: Jeffrey C. Wilcox
       Defendants.


THE STATE OF UTAH TO:

WALMART, INC.
Registered Agent; CT Corporation System
1108 £. South Union Avenue
Midvale, UT 84047

       You are hereby summoned and required to file, in writing, an Answer to the attached

Verified Complaint with the Clerk of the Fifth District Court in and for Washington County, State

of Utah, located at 206 West Tabernacle, Suite 100, St. George, Utah 84770, and to serve upon or

mail to Plaintiffs attorney, at the address shown above, a copy of your Answer within twenty-one

(21) days after service of this Summons and Complaint upon you.

       If you fail to so answer, Judgment by default will be taken against you for the relief

                                           Page 1 of 2
         Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 3 of 19




demanded in the Complaint, which has been filed with the Clerk of the above Court and a copy of

which is attached and herewith served upon you.

DATED and SIGNED Mav 4. 2020.

                                                  HEIDEMAN & ASSOCIATES
                                                  /s/.Justin D. Heieleman
                                                  JUSTIN D. HEIDEMAN
                                                  Attorney for Plaintiff




                                          Page 2 of2
        Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 4 of 19




JUSTIN D. HEIDEMAN (USB #8897)
Heideman & Associates
2696 North University Avenue, Suite 180
Provo, Utah 84604
Telephone: (801) 476-7742
Facsimile: (801) 374-1724
Email: jheideman@heidlaw.com
Attorneys for PlaintiffJamie Stevenson

                     IN THE FIFTH JUDICIAL DISTRICT COURT
                IN AND FOR WASHINGTON COUNTY, STATE OF UTAH


JAMIE STEVENSON, an individual,                                 VERIFIED COMPLAINT
       Plaintiff,

vs.                                                    Civil No.
WALMART, INC., a Delaware Corporation;                 Judge:
and DOES 1-5;
                                                       Tier 2
       Defendants.


       COMES NOW, Plaintiff Jamie Stevenson (“Plaintiff*), by and through undersigned

counsel, and hereby complains and alleges against Defendant(s) Walmart, Inc., and DOES 1-S

(Collectively “Walmart” or “Defendant”) as follows:

                                             Parties

1.     Plaintiff Jamie Stevenson, was, at all times relevant to this action, an individual residing in

       Washington County, State of Utah.

2.     Defendant Walmart Inc. was at all times relevant to this action, a Delaware corporation

       licensed to do business in the state of Utah, with one of its principal places of business




                                             Page 1 of 14
       Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 5 of 19




      located at store #1439,625 West Telegraph St., Washington, Washington County, state of

      Utah. 84789.

3.    DOES 1-5 are employees of Walmart whose names and identities are not yet known.

4.    The Defendants will be referred to collectively as “Walmart.”

                                    Jurisdiction and Venue

5.    The Court has personal jurisdiction over Defendants in this case pursuant to Utah Code §

      788-3-205(1) and (2).

6.    Jurisdiction is proper in this Court pursuant to Utah Code Ann. §78A-5-]02.

7.    Venue is proper in this Court pursuant to Utah Code Ann. §788-3-307.

8.    Pursuant to Utah R. Civ. P. 8(a) and 26(c)(3), damages as pled herein qualify under a Tier

      2 discovery designation.

                                     General Allegations

9.    Plaintiff hereby incorporates and realleges all prior statements of fact and law previously

      stated as if fully set forth herein.

10.   Plaintiff was employed by Walmart in 2001.

11.   In the years following 2001 Plaintiff advanced his career through Walmart; serving as an

      Assistant Manager, to a Co-Manager, and finally as a Store Manager at the Saratoga

      Springs, Utah store known as Store Number 4438, for two years, and then at the

      Washington, Utah Walmart identified as Store Number 1439 (“Washington, Utah

      Walmart”).

12.   Plaintiff, during eighteen (18) years of employment with Walmart, consistently improved

      his performance level.


                                             Page 2 of14
       Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 6 of 19




13.   Plaintiff worked for eight (8) Market Managers over the course of his 18 years career.

14.   Plaintiff has never been disciplined or received a Disciplinary Action (“DA”) during that

      18-year period; until the DA that is the subject of this complaint.

15.   On or about April 22,2019 Plaintiff met with Defendant's Market Manager, Trevor Cuif

      (“Mr. Cuff’).

16.   During the April 22,2019 meeting, Plaintiff was given a threatening choice.

17.   Specifically, Plaintiff was told he could either accept a cut in pay and be demoted to

      Assistant Store Manager (“ASM”); or lose Plaintiffs employment altogether.

18.   The reason given to Plaintiff, by Cuff, for the decision to demote or terminate Plaintiff was

      that the Washington “store standards were not where they needed to be.”

19.   The failed standard of the Washington store was then defined.

20.   Shockingly, the only specific item given was “returns were not being accomplished quickly

      enough on the day after Easter,” a time when the store is historically busy.

21.   Plaintiff, after receiving this news, requested twenty-four (24) hours to decide, after which

      he would communicate his response directly to Walmart.

22.   During the April 22, 2019 meeting with Cuff, Plaintiff maintained there was no valid

      reason to terminate, or to demote Plaintiff.

23.   In fact, in or about March 2019, Plaintiff had his annual job performance review, at which

      time there was no mention of anything that would lead to Plaintiffs termination

      approximately thirty days later.




                                           Page 3 of 14
       Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 7 of 19




24.   Plaintiff also asserted that the true facts demonstrate Plaintiff made significant

      improvements to the Washington, Utah store since Plaintiffs arrival at the Washington,

      Utah store.

25.   Plaintiff also pointed to store metrics that plainly demonstrate these improvements.

26.   Plaintiff remains confident that he was in fact the right person to have responsibility over

      the management of the Washington, Utah Walmart, and the records of accomplishment

      show success in achieving all goals and performance objects established for Plaintiffs

      store while under his management.

27.   Notably absent from Plaintiffs employment record is any prior ultimatum or warning

      regarding any part of Plaintiff s performance.

28.   Moreover, prior to receiving the ultimatum, Plaintiff received nothing by way of coaching

      or instructions regarding any needed improvement in the high-performance culture

      represented by the Store Manager.

29.   Such coaching and instruction is required in Plaintiffs employment contract, which is also

      called for in the continuing directives protocol of Walmart for its management employees.

30.   Cuff did not give Plaintiff any plan of action, or tell Plaintiff what needed to be done or

      improved by Plaintiff.

31.   Cuff asked Plaintiff to email Cuff a plan, but Cuff never addressed or follow up on the

      plan, nor did Cuff follow up with Plaintiff during the next two weeks leading up to his

      termination.

32.   On May 7, 2019, both the Regional and the Divisional Walmart teams were conducting

      Southern Utah (Market 405) tours.


                                          Page 4 of 14
       Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 8 of 19




33.   Despite the fact that many team members were in the area on May 7,2019 the only Member

      of either Management Team that entered Store #1439 was Divisional TLE Manager Jim

      Brummett.

34.   Plaintiffs right to the contractual protective safeguards, provided for in Walmaifs

      protocols, had been relied upon by Plaintiff when Plaintiff entered his career employment

      with Walmart.

35.   These safeguards are inducements Walmart uses to obtain, and retain, employees.

36.   Walmart is contractually obligated to enforce and honor these safeguards to protect

      Plaintiffs overall work record.

37.   Walmart is also obligated to enforce and honor these safeguards to protect employee

      retention as a matter of express contract; and further as a matter of public policy.

38.   Walmarf s actions toward Plaintiff violated the written, and undei-stood, protocols set forth

      in Walmarf s documentation and practices.

39.   Walmart’s conduct is a clear violation of Defendant's contractual obligations toward

      Plaintiff

40.   Walmart's conduct is further a clear violation of public policy.

41.   Notably, the TLE Team, under the authority of Plaintiff, was given higher ratings in

      comparison to the other store locations in the market area during the same time periods.

42.   In response to Plaintiffs ultimatum, Plaintiff asked that Walmart review his success.

      dedication, achievements, and entire record accumulated during his I8*year career with

      Walmart.




                                           Page 5 of14
       Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 9 of 19




43,   In response to this request, Plaintiff was referred to the Associates Relations Open Door

      Hotline.

44.   Plaintiff contacted Associates Relations Tevin Brown (“Brown”) and was informed that he

      had been assigned to Case #ODS0033272.

45.   Brown informed Plaintiff that Brown had spoken with both Market Manager, Trevor Cuff

      and Human Resource Market Manager, Theresa Nielson.

46.   Brown stated that there would be no further action on this due to their offer of another

      position (ASM), and Plaintiffs decline of that offer.

47.   Plaintiff inquired as to whether Brown had reviewed the inconsistency between Plaintiffs

      Job Performance Disciplinary Action, which accused Plaintiffof not delivering on the level

      of expectations required of a Store Manager, and the Store Performance Matrix that, in

      contrast, reflected increases and improvements in all areas since Plaintiff accepted the

      responsibility of the direction of Store Manager of the Washington, Utah Walmart.

48.   Brown confirmed that Brown had not done so, but that Brown was closing the inquiry

      regardless of that analysis.

49.   On May 13,2019, two weeks following the ultimatum. Plaintiff was officially terminated.

50.   Plaintiff had been the Store Manager of the Washington, Utah Walmart for nine months.

      since July 2018.

51.   Previously, Plaintiff had been Store Manager at the Saratoga Springs, Utah Walmart (store

      #4438), and had made steady improvements in achieving the standards and goals of

      Walmart in that location as well.




                                          Page 6 of 14
      Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 10 of 19




52.   Specifically, during his last year at the Saratoga Springs, Utah Walmart, ending in July

      2018, Plaintiff led the store to its second highest sales increase for region 54, which consists

      of 109 total stores, in four states.

53.   Specifically the Washington, Utah Walmart (as well as other Walmart locations) uses a

      Cle^, Fast and Friendly (CFF) record, a tracking of surveys from customers, which the

      company uses to determine bonus pay, job performance, and customer satisfaction at the

      store level.

54.   When Plaintiff arrived at the Washington, Utah store, the store CFF was at 94%, which is

      considered below company expectations and would not allow for employees to receive

      bonuses.

55.   Plaintiff, as Store Manager, was able to increase the CFF from 94% to at least 104%, as

      evidenced by the image attached hereto as Exhibit 1. which was taken on May 13, 2019,

      the day Plaintiff was ultimately terminated.

56.   On May 21,2019, Plaintiff used the Walmart Service Portal to use the "open door process”

      and submit a case, which was assigned case number OOS0033271.

57.   On May 21, 2019, Plaintiff contacted Karisa Sprague, of the Associate Relations Team,

      seeking a Divisional Team review of his termination.

58.   In response to Plaintiffs email, Elizabeth from the Associate Relations Team emailed

      Plaintiff and informed him that his case number was HRC0208967 and that his case

      manager would be reaching out to him.

59.   On May 24, 2019, Plaintiff emailed Carlos Doubleday again seeking review of his

      termination.


                                             Page 7 of14
      Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 11 of 19




60.   On May 24, 2019, Plaintiff also contacted Greg Foran via email, seeking review of his

      termination.

61.   Plaintiff also made an inquiry to Theresa Nielson seeking to obtain a copy of his personnel

      file, so Plaintiff could, for himself, ascertain the reasons he was disciplined.

62.   On July 8, 2019, in response to Plaintiffs inquiry, Theresa Nielson, the Human Resource

      Market Manager, sent an email to Plaintiff indicating she had been unable to locate

      Plaintiffs personnel file.

63.   On July 23,2019 a letter (“July 23”* letter”) was sent on behalfof Plaintiff by legal counsel

      to Defendant Walmart.

64.   In the July 23”* letter, Walmart was given notice that Plaintiff was aware of Walmart’s

      published practice of working with employees involving retention, advancement, and

      discipline.

65.   The letter also addressed Plaintiffs substantial and valid concerns regarding the manner of

      his termination, and asked Walmart to pursue further discussion that conformed to

      Walmarfs protocol.

66.   Over an approximate 18-year period. Plaintiff has been a responsible employee of

      Walmart, and has risen through the ranks progressing from Assistant Manager to Co-

      Manager, and ultimately to Store Manager, with all the attendant responsibilities and

      benefits.

67.   During Plaintiffs period as Store Manager, the record reflects that Plaintiff showed steady

      improvements in achieving the goals and standards set by Walmart.




                                           Page 8 of 14
      Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 12 of 19




68.   Despite achieving all projected goals. Plaintiff asserts that he was not given the advantage,

      or timely access, necessarily required by company policy to correct and confront any issues

      Walmart was having with him concerning his performance.

69.   Instead of offering Plaintiff the agreed upon contractual methods, and in conformance with

      company policy, for any behavior not up to the standards expected by Walmart, Plaintiff

      was told he could either accept a demotion to Assistant Manager, or face termination.

70.   This was the only option ever presented to Plaintiff after receiving his first and only

      Disciplinary Action notice in 18-years of employment with Walmart.

71.   The Disciplinary Action is in stark contrast to the facts.

                                   First Cause of Action
                                    (Breach of Contract)

72.   Plaintiff hereby incorporates and realleges all previous paragraphs as if fiilly set forth

      herein.

73.   Defendant entered an employment contract with Plaintiff for which Plaintiff was to render

      services.

74.   The contract is typical of the large retail industry in stores commonly known as “Walmart”.

75.   Plaintiff has performed all obligations required of Plaintiff, per the agreement with

      Defendant, for a period of approximately 18 years, beginning in 2001.

76.   Defendant has breached the contract, and continues to breach the contract, by failing to

      follow retention protocol.

77.   Defendant’s breach of contract is material and without justification.

78.   As a direct and proximate result of Defendant’s breach, Plaintiff has suffered, and

      continues to suffer, general damages in an amount to be proven at trial.

                                           Page 9 of 14
      Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 13 of 19




79.   Defendant’s breach has caused, and continues to cause. Plaintiff to incur special damages,

      consequential damages, general damages, and attorney’s fees and costs.

                               Second Cause of Action
                   (Wrongful Termination in Violation of Public Policy)

80.   Plaintiff hereby incorporates and realleges all previous paragraphs as if fully set forth

      herein.

81.   Defendant presented to Plaintiff, at the time of hire, and as part of inducement dialogue

      throughout his career with Walmart, a retention program which Defendant promised was a

      way to assist Plaintiff, and other management similarly situated, in making sure that

      standards and goals for market production and sales were effectively retained at acceptable

      levels.

82.   The agreed upon existing protocol is a step to ensure retention as a member of the

      managerial staff of Walmart and is a controlling component of behavior inducement.

83.   To Plaintiff, the safety promised by the retention program (“RP”) was a material part of his

      employment, was relied on by Plaintiff, and issued to Plaintiff so Plaintiff would believe

      the RP was “insurance” against termination without sufficient cause.

84.   The RP also translated into job security, and a hedge against variables in store management

      that could not be controlled, such as extreme weather conditions, store interruptions in

      service due to emergency safety measures, and the impact on certain store resources caused

      as a result of a major holiday when larger than normal crowds of customers converge on

      the store placing a strain on assistance and accommodating returns.

85.   It is a violation of the RP to base termination on a spike in customer service requirements

      that as a natural course, in the flow of the business, overloaded the customer service

                                          Page 10 of 14
      Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 14 of 19




      departmenf s abilities and for which there was no retention training offered in lieu of an

      “or else” mandate to settle on a lower management position or be terminated.

86.   The system did not function as contracted causing Plaintiff to be wrongfully terminated

      without severance as even an option.

87.   Recently, the Utah Supreme Court in Graham v. Albertsons 2020 UT 15, ^11, footnote 3,

      No. 20180885, where plaintiff Graham argued that she had been tenninated by Defendant,

      Albertson’s contrary to public policy, noted by citing another case brought against

      Walmart, Ray v. Wal-Mart Stores, Inc. 2015 UT 83,1|12, 359 P.3d 614, that an “at-will

      employee whose employment has been terminated in violation of a clear and substantial

      public policy may sue for wrongful termination.”

88.   Defendant Walmart failed to live up to the expectations made with what appeared to be

      apparent good faith promises issued for the purpose of inducing Plaintiff to rely on them

      for protection against arbitrary termination of an otherwise successful and capable

      employee.

89.   Plaintiffs reliance on these promises caused him to incur special damages, incidental and

      consequential damages, and attorney’s fees and costs to be determined at trial.

                              Third Cause of Action
      (Breach of Implied Covenant of Good Faith and Fair Dealing in the Alternative)

90.   Plaintiff hereby incorporates and realleges all previous paragraphs as if fully set forth

      herein.

91.   An implied covenant of good faith and fair dealing exists in every contract under Utah

      Law.

92.   Plaintiff had a valid binding contract with Defendant as described herein.

                                          Page 11 of 14
       Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 15 of 19




93.    Defendant intentionally and purposely deprived Plaintiff of Plaintiff s right to receive the

       benefits of the contract.

94.    As a result of Defendant’s actions, it has become necessary for Plaintiff to prosecute these

       claims and Plaintiff is entitled to monetary damages to be proven at trial.

                                    Fourth Cause of action
                               (Unjust Enrichment in the Alternative)

95.    Plaintiff hereby incorporates and realleges all previous paragraphs as if folly set forth

       herein.

96.    Plaintiff conferred a-benefit on Defendant by devoting his career against all other job

       possibilities for his higher level of management skills, including knowledge of the

       economic culture of Walmart, that expressly obligated the Plaintiff to devote a performance

       that extended to so many years of his life.

97.    Further, Plaintiffjustifiably and reasonably relied upon Defendant’s promise to make sure

       Plaintiff continued at his level of managerial responsibilities so long as his skill level was

       represented by his performance and the commitment he had with the Defendant, which on

       the contrary offered him a demotion without a fair review, thus gaining the Plaintiffs

       expertise at a lower price.

98.    To permit Defendant to retain the benefits received without folly compensating Plaintiff

       would result in an unjust enrichment to Defendant at the expense of Plaintiff.

99.    Defendant was folly aware of the benefits conferred upon them by Plaintiff.

100.   Plaintiff is entitled to a judgment against Defendant in an amount to be proven at trial.




                                            Page 12 of 14
         Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 16 of 19




                                       Fifth Cause of Action
                                (Promissory Estoppel, in the Alternative)

101.     Plaintiff hereby incorporates and realleges all previous paragraphs as though set forth folly

         herein.

102.     Defendant made certain promises to Plaintiff, that translated into job security and continued

         management level work as long as he performed and followed the goals set forth by the

         Defendant.

103.     Plaintiff reasonably acted and relied upon the above promises made by Defendant, which

         Defendants failed to fulfill in retention practices that should have been employed.

104.     In reliance on Defendants promises. Plaintiff performed long hours, operated at a high level

         of stress, and devoting considerable time and sacrifice.

105.     To Plaintiff all indications were that Plaintiff had performed at the required level if not in

         excess of that required by Defendant, and without notice to the contrary was enticed by the

         promise of continued managerial level of employment, sensed a level of security.

106.     Defendant refused to keep and maintain the level of employment promised and offered an

         inferior job with less pay without sufficient justification.

107.     Plaintiff reliance on these promises caused him to incur special damages, incidental and

         consequential damages, and attorney’s fees and costs.

                                        Demand for Relief

   WHEREFORE, Plaintiff pray for a judgment against Defendant in an amount to be determined

by the trier of fact for the following damages:

    1.      For special and general damages to be determined by the trier of fact;

   2.       For pre and post judgment interest on all special damages pursuant to Utah Law;

                                              Page 13 of 14
        Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 17 of 19




   3.     Attorney fees and costs to the extent allowed by law;

   4.     A severance appropriate to his time of employment including his years of dedicated

          service without receiving a Disciplinary Action;

   5.     Punitive damages if allowed by statute or common law; and

   6.     Other relief as the Court may deem just and equitable.

DATED this April 30. 2020.

                                                         Heideman & Associates
                                                         /s/Justin D. Heideman
                                                         Justin D. Heideman
                                                         Attorneyfor Plaintiff



STATE OF UTAH        )
               ss.
COUNTY OF UTAH )

On this        day of April, in the year 2020, before me Samantha Fowlks. a notary public,
personally appeared Jamie Stevenson, who proved on the bases             evidence to be the
person whose name is subscribed to in this document, and^acknowl^g H^xecuted the same.


                                                         Jami^         iN



          Subscribed and sworn before me this SD day of April 2020.


                                                                               ^iSSa
                                                         NOTARY PUBLIC in and for
                   8AMANTKAF0WLKS                        the State of Utah
                 mampuBUG^smiEOFim                       My Commission expires: . ^lAVVd ^
                 MjfOomttatai&pte June9,2023
                  O0MMlSaONNUMBER709919




                                               Page 14 of 14
Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 18 of 19




               Exhibit 1
•i-' venzon                                                                 7
         Case 4:20-cv-00051-DN Document 2-1 Filed 05/26/20 Page 19 of 19

                                 Store 1439

                                                               1
                   OFF                                   LTP
n                                                                           »    i

        Combined CFF Score                                           >✓     1
                                                                            i

        w/Pickup & OGP
                                                                            H
        as of Sun 04:01 PM
                                                    1CI4.6’‘                *




i CFF Score
{
        as of Sun 04:01 PM

1
        YoY 0.4%
        WoWA
                                                  1OB-O”/”                  ‘I




I
                                                                       V 1
! Clean Score
i

    I   as of Sun 04:01 PM
        YoY 0.4%
        WoWt
                                                  104.6’‘                   i
                                                                       N/ I
        Fast Score
        as of Sun 04:01 PM
(
1
        YoY 0.2%
        WoWi
                                                  102.7“"                   J
                                                                       >✓
        Friendly Score
        as of Sun 04:01 PM
        YoY 0.6%
        WoWJ.
                                                  106.3“"
                                                                       >
        New Customer Comments
